COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In the Matter of A.L.D.L.

Appellate case number:       01-15-00826-CV

Trial court case number:     14-FD-2183

Trial court:                 County Court at Law No. 1 of Galveston County

        Proceeding pro se, appellant, P.D., filed a notice of appeal of the trial court’s final
judgment terminating her parental rights to her minor child. See TEX. R. APP. P. 26.1(b),
26.3, 28.4. The trial court clerk filed, on October 13, 2015, the clerk’s record and, on
December 9, 2015, a supplemental clerk’s record on indigence. The court reporter filed the
reporter’s record on December 18, 2015. The Clerk of this Court received from appellant,
on December 16, 2015, a pro se brief and, on December 30, 2015, a supplement to that
brief. The Clerk of this Court is directed to file the brief and supplement as of the dates
received.
      Appellee’s brief, if any, is due within 20 days of the date of this order. See TEX.
R. APP. P. 28.6(b).
       Because this appeal involves the termination of the parent-child relationship, the
Court is required to bring the appeal to final disposition within 180 days of September 28,
2015, the date the notice of appeal was filed in this proceeding, so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F
app. (Vernon 2013). Accordingly, no extensions will be granted absent extraordinary
circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: January 7, 2016